DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (Publication: US 2011/0181589 A1) in view of Yang et al. (Publication: CN 110197215 A).

Regarding claim 1, see rejection on claim 9.

Regarding claim 2, see rejection on claim 10.

Regarding claim 4, see rejection on claim 13.

Regarding claim 5, Quan in view of Yang disclose all the limitation of claim 1. 
Quan discloses comprise at least one of color features, appearance features, geometric relationships and temporal relationships. ([0033] - Semantic segmentation is employed to recognize and to segment each image at pixel level into semantically meaningful areas, such as building, and ground for reconstructing 3D points.) .

Regarding claim 7, see rejection on claim 15.

	Regarding claim 9, Quan discloses a non-transitory machine-readable medium having stored thereon at least one program, the at least one program including instructions which, when executed by a processor, cause the processor to perform a method in a processor based system for semantic segmentation of 3D point cloud data, comprising ( [0072] - A system with processor and instructions in memory that perform segmentation of each image and restrict of 3D point clouds [0034] ) :
determining ground data points of the 3D point cloud data ([0053] Compute the bounding box of the similar points, and construct a grid in the image space. If 90% of the similar points are on the constructed grid, the grid is confirmed for the given sampling point. Each sampling point thus yields a potential grid in image space through a lattice in transformation space, perform the same for all sampling points, and then obtain many confirmed grids. the overlapping grids of the group are clustered by the type of grids. All similar points from different grids but belonging to the same grid position are grouped together); 
categorizing non-ground data points relative to the ground surface to determine legitimate non-ground data points (
[0033] - Semantic segmentation is employed to recognize and to segment each image at pixel level, points,  into semantically meaningful areas, surfaces, such as building, and ground during the reconstructing 3D point clouds [0032]
[0053] - the overlapping grids of the group are clustered by the type of grids. All similar points from different grids but belonging to the same grid position are grouped together. ) ;
segmenting the determined legitimate non-ground and ground data points based on a set of common features ( [0033] - Semantic segmentation is employed to recognize and to segment each image at pixel level into semantically meaningful areas, such as building, and ground for reconstructing 3D points. ) ; 
applying logical rules to a data structure of the features built on the segmented determined non-ground and ground data points based on their spatial relationships (
[0053] Compute the bounding box of the similar points, and construct a grid in the image space. If 90% of the similar points are on the constructed grid, the grid is confirmed for the given sampling point. Each sampling point thus yields a potential grid in image space through a lattice in transformation space, perform the same for all sampling points, and then obtain many confirmed grids. the overlapping grids of the group are clustered by the type of grids, for instance, a 3.times.1 grid is different from a 1.times.3 grid. Retain at the top five ranked types of grids, for example. Each type of grid defines a repetitive pattern. All similar points from different grids but belonging to the same grid position are grouped together, and its centroid is computed. A tile centered at the centroid with a similar size as the cell of the lattice in transformation space is constructed.) ; and 
constructing a 3D semantics model from the application of the logical rules to the data structure ([0026] - 
3D reconstruction model is generated based on the rule and images [0009]. ).
Quan does not however Yang disclsoes
applying incorporated within a machine learning system (Page 3 paragraph 9 - training the network so that each category number equalization of the data, the specific formula is asfollows: α i=freq/fi. ) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan with applying incorporated within a machine learning system as taught by Yang. The motivation for doing so would have allowing the operation to be performed automatically as taught by Yang. 

Regarding claim 10, Quan in view of Yang disclose all the limitation of claim 9. 
Quan discloses comprise non-outlier data points above a ground level ( [0053] – To computer the similar points, the overlapping grids of the group are clustered by the type of grids. 
building, sky, ground, vegetation and car are above ground level.
It is known that non-outliner is value within a data that are not vary greatly from the others.) .

Regarding claim 12, Quan in view of Yang disclose all the limitation of claim 9 including determined legitimate non-ground data.
Quan discloses applying a rule-based [[binary ground versus non ground]] classifier algorithm to the points ([0033] - Semantic segmentation is employed to recognize and to segment each image at pixel level into semantically meaningful areas, such as building, and ground for reconstructing 3D points. 
[0053] - the overlapping grids of the group are clustered by the type of grids. All similar points from different grids but belonging to the same grid position are grouped together.).
Yang discloses binary ground versus non ground algorithm to the non-ground data (Page 3 paragraph 8 – the non-ground feat and ground feat as input comprises formulated weak supervised global attention driving framework; the formula is as follows: Zj=Wzyi + xi.
Page 6 paragraph 5 - non-ground object is divided into a loss function of ground level of probability. probability object is divided into the non-ground ground category.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan in view of Yang with binary ground versus non ground algorithm to the non-ground data as taught by Yang. The motivation for doing so would have allowing the operation to be performed automatically as taught by Yang. 

Regarding claim 13, Quan in view of Yang disclose all the limitation of claim 9. 
Quan discloses grouping the legitimate non-ground and ground data points into superpoints including local groupings of 3D points that are homogenous in terms of the common features ( [0033] - Semantic segmentation is employed to recognize and to segment each image at pixel level, points,  into semantically meaningful areas, such as building, and ground during the reconstructing 3D point clouds [0032]
[0053] – computer the point cloud, bounding box, of the similar points, and construct a grid in the image space. )

Regarding claim 15, Quan in view of Yang disclose all the limitation of claim 9. 
Quan discloses determining [[a loss function on a frame by frame]] basis to determine if the data points comply with the logical rules ([0053] Compute the bounding box of the similar points, and construct a grid in the image space. If 90% of the similar points are on the constructed grid, the grid is confirmed for the given sampling point. Each sampling point thus yields a potential grid in image space through a lattice in transformation space, perform the same for all sampling points, and then obtain many confirmed grids. the overlapping grids of the group are clustered by the type of grids, for instance, a 3.times.1 grid is different from a 1.times.3 grid. Retain at the top five ranked types of grids, for example. Each type of grid defines a repetitive pattern. All similar points from different grids but belonging to the same grid position are grouped together, and its centroid is computed. A tile centered at the centroid with a similar size as the cell of the lattice in transformation space is constructed.) .
Yang discloses a loss function on a frame by frame (Page 4 paragraph 10 - a joint loss function on each Frame, Fig. 3) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan in view of Yang with a loss function on a frame by frame as taught by Yang. The motivation for doing so would have allowing the operation to be performed automatically as taught by Yang. 

	Regarding claim 17, see rejection on claim 9.

Regarding claim 20, Quan in view of Yang disclose all the limitation of claim 17. 
Quan discloses data structure comprises a graph ([0033] - 3D point cloud is image.).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (Publication: US 2011/0181589 A1) in view of Yang et al. (Publication: CN 110197215 A) and Can et al. (Publication: 2017/0254911 A1).

	Regarding claim 3, see rejection on claim 11.

Regarding claim 11, Quan in view of Yang disclose all the limitation of claim 9 including 3D point cloud data.
Quan discloses down-sampling the data to a spatially uniform resolution ( [0064] - Down-sampled façade texture, re-project these panoramic images into normal projective images at 800.times.1380 resolution. ); 
According to a number of points contained ([0053] - . If 90% of the similar points are on the constructed grid, the grid is confirmed for the given sampling point.);
performing a analysis on the raw 3D point cloud data ([0025] -  analyzed 3D models) ; 
fusing [[a largest number of]] connected components into scene points ([0063] where Ed is the data term to penalize inconsistent labeling between the synthesized pixel p and the source pixel M(p), and Es is the smoothness term to penalize the inconsistency between the source patch around M(p) and the source patches M(q) of the neighboring pixels a.epsilon.N(p). In one example implementation, Ed(.cndot.)=.infin. if C(p).noteq.C(M(p)), and Ed(.cndot.)=0 otherwise. Es(.cndot.) is set to be the normalized SSD of the overlapped region of two patches centered at M(p) and M(q). The .alpha. is a weight balancing the two terms and is set to 1 in one implementation. The optimal label configuration can be obtained by hierarchical multi-label graph cuts. FIG. 9 shows a blurry texture example at 910, a structure mask at 920, and synthesized texture at 930.).
Quan in view of Yang do not however Can discloses
26-connected component analysis ([0038] – 26-connected of the points is analyzed.);
ordering resulting connected components from largest to smallest ([0038] - ranks the possible geological objects in descending order of score, and presents them to the user in order of rank.) ; and 
a largest number of data ([0038] - where P(X.sub.1) is the marginal closure hit volume, U( ) is the unit-step function that maps the input to either zero or one, and N.sub.i.sub._.sub.max is the size of the largest connected component with the i-th cluster.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan in view of Yang with 26-connected component analysis;  ordering resulting connected components from largest to smallest  and a largest number of data as taught by Can . The motivation for doing so to save time as taught by Can. 

Claims  8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (Publication: US 2011/0181589 A1) in view of Yang et al. (Publication: CN 110197215 A) and Hemmer et al. (Publication: US 2020/0265552 A1).

	Regarding claim 8, see rejection on claim 16.

Regarding claim 16, Quan in view of Yang disclose all the limitation of claim 9. 
Quan discloses applying a algorithm to the data points of the data structure to isolate specific segmented data points having a common feature (
[0053] Compute the bounding box of the similar points, and construct a grid in the image space. If 90% of the similar points are on the constructed grid, the grid is confirmed for the given sampling point. Each sampling point thus yields a potential grid in image space through a lattice in transformation space, perform the same for all sampling points, and then obtain many confirmed grids. the overlapping grids of the group are clustered by the type of grids, for instance, a 3.times.1 grid is different from a 1.times.3 grid. Retain at the top five ranked types of grids, for example. Each type of grid defines a repetitive pattern. All similar points from different grids but belonging to the same grid position are grouped together, “isolate” , and its centroid is computed. A tile centered at the centroid with a similar size as the cell of the lattice in transformation space is constructed. ).
Quan in view of Yang do not however Hemmer discloses a mesh compression algorithm ([0007] – compression of textured meshes.) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan in view of Yang with a mesh compression algorithm as taught by Hemmer. The motivation for doing so to enable more flexibility as taught by Hemmer. 

Regarding claim 19, see rejection on claim 16.

Claims 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (Publication: US 2011/0181589 A1) in view of Yang et al. (Publication: CN 110197215 A) and Tan et al. (Publication: US 2020/0067962 A1).

Regarding claim 6, see rejection on claim 14.

Regarding claim 14, Quan in view of Yang disclose all the limitation of claim 9. 
Quan in view of Yang do not however Tan discloses 
	applying the logical rules as declarative, first-order logic statements ([0114] - The framework leverages a deductive reasoner based on first-order predicate logic and provides a declarative logic programming interface.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Quan in view of Yang with applying the logical rules as declarative, first-order logic statements as taught by Tan. The motivation for doing so would have  effective to resolve problems with this framework as taught by Tan. 

Regarding claim 18, see rejection on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616